PRESLAR, Chief Justice,
dissenting.
I respectfully dissent and would affirm the judgment.
*880Where the service man has not served in the military long enough to earn retirement benefits, payments received for service-connected disability are separate property. Ramsey v. Ramsey, supra. There is no complaint concerning the division of the community property and no contention that it was necessary for the trial Court to invade Appellee’s separate personal property in order to make a fair and equitable division of the community assets. Thus, there is no error in the judgment of the trial Court.